Case: 17-50687      Document: 00514329958         Page: 1    Date Filed: 01/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-50687
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       January 31, 2018
                                                                           Lyle W. Cayce
ARNOLD J. MORRIS, M.D.                                                          Clerk


                                                 Plaintiff-Appellant

v.

MARI ROBINSON; JUANITA GARNER; BETH BIERMAN; MICHAEL
ARAMBULA, M.D.; JULIE ATTEBURY; DAVID BAUCOM; FRANK
DENTON; JOHN D. ELLIS, JR.; CARLOS L. GALLARDO; MANUEL
GUAJARDO, M.D.; JOHN GUERRA, D.O.; MARGARET MCNEESE, M.D.;
ALLAN N. SHULKIN, M.D.; ROBERT B. SIMONSON, D.O.; KARL SWANN,
M.D.; PAULETTE BARKER SOUTHARD; SURENDRA VARMA, M.D.;
STANLEY WANG, M.D.; TIMOTHY WEBB, J.D.; GEORGE WILLIFORD III,
M.D.; SCOTT HOLLIDAY, D.O.,

                                                 Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-1000


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50687     Document: 00514329958     Page: 2   Date Filed: 01/31/2018


                                  No. 17-50687

      Dr. Arnold Morris brought this section 1983 suit seeking to enjoin an
ongoing disciplinary proceeding brought against him by the Texas Medical
Board.   The district court first denied Morris’s motion for a preliminary
injunction. Later, adopting a recommendation of the magistrate judge, the
court concluded that Younger abstention barred the requested relief and
dismissed the suit. See Younger v. Harris, 401 U.S. 37 (1971) (preventing
federal courts from enjoining ongoing state proceedings with limited
exceptions). Morris appeals.
      Morris challenges the use of separate magistrate judges to review
separate motions in this case. One magistrate judge wrote the recommendation
concerning the plaintiff’s preliminary injunction request; the second wrote the
recommendation on the defendant’s motion to dismiss on various grounds,
including Younger.     Nothing prohibits this practice.       Nor is there any
inconsistency between the two recommendations the district court adopted. In
recommending against a preliminary injunction, the magistrate concluded
that Morris could not show a likelihood of success on his section 1983 claim
because there is no “freestanding constitutional right to be free from malicious
prosecution.” Castellano v. Fragozo, 352 F.3d 939, 945 (5th Cir. 2003). Morris
did not ground his section 1983 claim in a specific constitutional claim as the
law requires.    Id. at 953–54.    The second magistrate’s report addressed
Younger and analyzed whether an exception to that abstention doctrine, which
exists when a state proceeding is being pursued in bad faith, applied in
Morris’s case. See Bishop v. State Bar of Tex., 736 F.2d 292, 294 (5th Cir. 1984).
It concluded that the exception was not satisfied, so Younger should bar the
suit. But the bad faith exception to Younger is not the same issue as whether
there is an independent constitutional violation for malicious prosecution
cognizable in a section 1983 suit. If Morris had been able to get past Younger



                                        2
     Case: 17-50687      Document: 00514329958         Page: 3    Date Filed: 01/31/2018


                                      No. 17-50687

via the bad-faith exception, he still would have had to establish an affirmative
claim grounded in the Constitution.
       In any event, what matters is whether the district court’s ultimate
dismissal of the case on Younger grounds was correct. The magistrate’s report
fully examined whether Morris had established bad faith, so his case does not
present the question whether Bishop’s bad-faith exception still applies. The
court assumed it did, but found that Morris had not made a sufficient showing
of bad faith. We see no error in that conclusion. And Younger has long applied
not only to federal suits seeking to enjoin state criminal prosecutions, but also
to suits seeking to halt state civil enforcement proceedings like disciplinary
proceedings for licensed professionals. Google, Inc. v. Hood, 822 F.3d 212, 222
& n.5 (citing bar disciplinary proceedings as an example). This federal suit
was properly dismissed. 1
       AFFIRMED.




       1 Defendant Beth Bierman, an administrative law judge adjudicating Morris’s case,
filed a separate appellee brief. She was voluntarily dismissed from the suit before the
Younger ruling. Morris does not challenge the dismissal of Bierman, so the entry of judgment
in her favor is also affirmed.


                                             3